  Case 1:18-cv-11505-ER-BCM Document 102 Filed 09/15/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DR. DAN GIURCA,
                              Plaintiﬀ,

                – against –
                                                                 ORDER
MONTEFIORE HEALTH SYSTEM,                                   18 Civ. 11505 (ER)
INC., M.D. JEFFREY WEISS, M.D.
CLAUS VON SCHORN, and M.D.
GARY ISHKANIAN,
                              Defendants.


RAMOS, D.J.:

         On September 15, 2020, the Court received a letter via email from the plaintiﬀ in

this matter, Dan Giurca, alleging misconduct on the part of defense counsel and

negligence on the part of his own attorney. For the same reasons articulated by Judge

Moses in her Order of September 9, 2020, Doc. 101, any application contained within the

letter is DENIED for lack of jurisdiction. Dr. Giurca’s letter will not be ﬁled. It will be

forwarded to his counsel of record.


It is SO ORDERED.


Dated:    September 15, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
